753 S.W.2d 404 (1988)
Gerald LAVERNE, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 884-87.
Court of Criminal Appeals of Texas, En Banc.
June 29, 1988.
Stephen Miller (Court-appointed on appeal), San Antonio, for appellant.
Fred G. Rodriguez, Dist. Atty. and Edward F. Shaughnessy, III, Asst. Dist. Atty., San Antonio, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON STATE'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of prostitution and assessed his punishment at 40 days in jail. On appeal the San Antonio Court of *405 Appeals reversed the judgment of the trial court and ordered the information dismissed. Laverne v. State, 737 S.W.2d 379 (Tex.App.-San Antonio 1987).
The State raises one ground for review, claiming the Court of Appeals was in error both in holding that appellant's motion to quash should have been granted, and in failing to conduct a harm analysis as mandated by this Court in Adams v. State, 707 S.W.2d 900 (Tex.Cr.App.1986).
We find the Court of Appeals opinion does fail to address whether appellant was harmed by the failure to grant his motion to quash, as required by Adams, supra. Consequently, the State's petition is summarily granted, and the cause remanded to the Court of Appeals for action consistent with this opinion.